227 P.2d 436 (1951)
LaGUE
v.
SECOND JUDICIAL DISTRICT COURT WASHOE COUNTY.
No. 3639
Supreme Court of Nevada
February 13, 1951.
*437 Martin J. Scanlan, of Reno, C. Lester Zahniser, of Sparks, for Petitioner.
Cooke & Cooke, of Reno, for Respondent.
BADT, Chief Justice.
Petitioner has filed herein his petition for a writ of mandamus to compel the respondent court to assume jurisdiction of action No. 128531 in department No. 1 of said court, and to try the issues of said action. Respondent has demurred to such petition and has filed a response and answer thereto.
It appears that on February 10, 1950, petitioner filed a complaint in respondent court in which petitioner was named as plaintiff and L.T. Brockbank was named as defendant. He alleged the execution of a contract executed by defendant as follows:
                     "Sparks, Nevada
                     "May 18th, 1946
"To Mr. J.B. LaGue:
"To Whom it may Concern:
"This is to confirm a previous talk I had with you on the one third interest in the Big Ledge, Big Ledge No. 1 and Big Ledge No. 2 belonging to L.T. Brockbank, Jr. of New Jersey. The price agreed on for this interest is $500.00 Five Hundred Dollars, 250.00 to be paid on receiving deed and balance to be fixed in a satisfactory manner."
That on the same day $50 was paid down and receipted for by the defendant "to apply on the payment of $250.00 due on receiving of the deed to the Big Ledge claims"; that on June 14, 1946 an additional $200 was paid and receipt thereof was acknowledged by the defendant "to apply on the purchase price of $500.00  balance due $250.00." The plaintiff further alleged that it was at all times agreed between the parties that the agreement was fair and reasonable; that on June 14, 1946 the defendant tendered the plaintiff a quitclaim deed purporting to convey the one-third interest in the claims, but as the deed was not acknowledged it was returned for such acknowledgment, and though defendant agreed to have it acknowledged and delivered, he had thereafter failed, neglected and refused to deliver any deed, though the same was frequently demanded; that plaintiff has always been ready, able and willing to complete payment of the purchase price, namely, the $250 balance and deposited the same with the clerk of the court upon the filing of the complaint. He sought specific performance. Upon the filing of the complaint and the issuance of summons plaintiff filed his affidavit for publication of summons, reciting in brief the execution of the contract, the readiness of plaintiff to perform, defendant's refusal, the nonresidence of the defendant and his present residence in Schenectady, New York, etc. Order for publication of summons was made and summons returned, showing personal service on the defendant in New York. Before expiration of time for appearance, defendant served a notice of motion for an order to quash service of summons upon the ground that no cause of action was stated "in that the alleged contract sought to be specifically enforced, on its face is incomplete; that it is too uncertain and indefinite to be susceptible of specific performance, and it does not appear that the contract sought to be specifically enforced is either fair or reasonable to the defendant, nor that the consideration is adequate." The motion to quash was presented and the court ordered it submitted on briefs, and thereafter granted the motion "on the ground and for the reasons stated in the notice of motion."
No judgment was entered, but petitioner points out that when the respondent court quashed service upon the ground that the complaint did not state a cause of action for specific performance, it effectively disposed of the matter  at least to the extent that the court refused to assume jurisdiction of the case or set the same for trial upon any issues of law or fact. He contends that the case is governed by Floyd v. District Court, 36 Nev. 349, 135 P. 922, 923, 4 A.L.R. 646, in which this court held that although errors committed in the exercise *438 of judicial discretion cannot be made the subject of review, nor can they be corrected by a writ of mandamus, nevertheless, "where a district court erroneously decides that it has no jurisdiction, the writ of mandamus is the proper remedy to compel that tribunal to do that which the law prescribes it should do  assume jurisdiction and proceed with the cause." That case was an appeal from a justice's court, and the district court had granted a motion for an order dismissing the appeal. This court said that the dismissal of a case is a refusal to hear and determine it, and that the party aggrieved might properly invoke mandamus to compel the court to set the case and proceed to its determination.
The granting of the motion to quash in the present case was just as effective as the dismissal of the appeal in the Floyd case. Here, as there, the court divested itself of jurisdiction, which it could not do by an erroneous order "any more than it could assume jurisdiction by arbitrarily saying that it had the right to proceed." The finality of the order, based, as it was, on the failure of the complaint to state a cause for specific performance, is in no doubt, as it is obvious that the complaint was not susceptible of amendment as to the written contract between the parties, the terms thereof, the payments made thereunder and the relief sought.
It is apparent from the grounds stated in the motion to quash, which were the same grounds upon which the court granted the motion, that the main question submitted to the respondent court was whether the complaint stated a cause for specific performance. That question is likewise argued at length with citation of many authorities in respondent's briefs filed in this court. In other words, the sufficiency of the complaint was tested in the district court by means of motion to quash service of summons. It is likewise sought to be tested in this court in support of the validity and propriety of respondent's order quashing service. Respondent has pointed to no statute or rule of court under which the sufficiency of a complaint may be thus tested, and we know of none. As said in State ex rel. Sullivan v. Tazwell, 123 Or. 326, 262 P. 220, 222, in which mandamus was granted requiring the respondent judge to proceed with an action: "We cannot determine in this proceeding the sufficiency of the complaint in that action. If said steamship company [the defendant in the principal suit] wishes to test the sufficiency of the complaint, it should proceed by motion or demurrer. Motion to quash the service is not the proper method to determine the sufficiency of the complaint."
Respondent insists that the act sought to be coerced is the vacating by respondent court of its order quashing service. We need not discuss the authorities cited in support of this contention, as we are satisfied that the act sought to be coerced is the assumption of jurisdiction over the controversy.
Respondent contends that mandamus will not lie because other remedies are open, namely, a motion to the respondent court to vacate the order quashing service and an appeal from such order refusing to vacate the former order. Such an appeal, respondent contends, would be available under our statute permitting appeals from special orders made after judgment. But there was no judgment, nor would there be one in the event of a denial of a further motion to vacate the order quashing service. Respondent attempts to support the availability of a motion to vacate the order quashing service by citation of authorities rejecting a presumption of an erroneous denial of such motion. But here again respondent misconceives the purpose of the writ sought. It is not the vacating of the order quashing service, but the assumption of jurisdiction to try and dispose of the issues of the case. Respondent says: "Judge McKnight has not refused to proceed with the trial. He has never been requested so to do. He merely decided that the service of summons was void." The effect of respondent's order, as we have pointed out, was to refuse to assume jurisdiction.
Respondent attempts to distinguish Floyd v. District Court, 36 Nev. 349, 135 P. 922, 4 A.L.R. 646, but we think that case clearly controls the question of the petitioner's *439 right to mandamus herein. Petitioner also refers to subsequent cases in this court in which the Floyd case was cited. We do not find, however, that in any of such cases was the validity of the ruling in the Floyd case questioned.
The last 13 pages of respondent's brief are occupied with argument and authority to the effect that the decision of the respondent court was correct "as to incompleteness of contract sued on precluding specific performance." If so, this would be ground for sustaining a demurrer to the complaint. If the plaintiff should then stand on his complaint and permit judgment to be entered against him, that matter could be presented on an appeal from such judgment. The order quashing service is not appealable. N.C.L. 1929, sec. 9385.60.
The peremptory writ is granted with costs, and the cause is hereby remanded to the respondent court for the purpose of its assuming jurisdiction over the cause and determining such issues of law and fact as may be raised by the pleadings, by the entry of such orders as may be appropriate to permit such issues to be presented and determined.
EATHER and MERRILL, JJ., concur.